Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0207631 to Fisher in view of U.S. Patent 9,219,660 to Sanches in view of U.S. Patent 7,404,007 to Wilcock et al. in view of U.S. Patent 8,527,292 to Ozden in view of U.S. Patent 9,418,150 to Charlot et al.
As to claim 1, Fisher discloses a method for sharing medical costs to a medical network, said method comprising the steps of:
accessing, by a computer system, a portal to the network (Fisher [0022]);
digitizing, by the computer system, the document (Fisher [0022]);
converting, by the computer system, text displayed by the document to machine encoded text (Fisher [0022]);
uploading, by the computer system, the tagged document to the network (Fisher [0032]-[0038]).
However, Fisher does not explicitly teach 
inputting, by the computer system, a natural language command instructing an upload of an document to the network 
Sanches discloses inputting, by the computer system, a natural language command instructing an upload of a document to the network (Sanches column 7 lines 35-67). 
Sanches in the system of Fisher to reduce the specialized knowledge needed to operate the computer program.
However, Fisher and Sanches do not explicitly teach
anonymizing, by the computer system, confidential patient information provided within the EOB document.
Ozden discloses anonymizing, by the computer system, confidential patient information provided within the EOB document by redacting the confidential patient information in the EOB document said EOB document pertaining to a previous medical treatment of an existing patient, said EOB document comprising fields of identifying properties of the EOB document, said identifying properties related to the existing patient and to the medical treatment of the existing patient (Ozden column 2 lines 25-39, column 8 lines 56-67 and column 20 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to anonymize medical data as in Ozden in the system of Fisher and Sanchez to improve patient privacy while allowing sharing of information.
However, Fisher, Sanches and Ozden do not explicitly teach 
receiving, by the computer system, reward points in exchanged for the tagged EOB document
uploaded to the medical network
Wilcock discloses providing said reward points in exchange for the tagged document uploaded to the network (Wilcock claim 8). Examiner notes that the intended use of the compensation “as compensation for said uploading the tagged EOB document to the medical network” cannot patentably distinguish the claimed subject matter from the reward points of Wilcock. See MPEP 2103.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to offer rewards as in Wilcock in the system of Fisher, Sanches and Ozden  to increase participation.
Fisher, Sanches, Ozden, and Wilcock do not explicitly teach tagging, by the computer system, the identifying properties of the EOB document by including, in the EOB document, specific keywords that tag the fields of the identifying properties of the EOB document.
Charlot discloses tagging, by the computer system, the identifying properties of the document by including, in the document, specific keywords that tag the fields of the identifying properties of the document (Charlot abstract). 
Making one or more properties of the identifying properties of the document available to users. (Charlot abstract).
It would have been obvious to one of ordinary skill at the time of the effective filing of the invention by Applicant to tag identifying properties of a document and include them in the document to allow a user to more quickly locate a document. 
As to claim 3, a method for sharing medical costs to a medical network comprising the steps of:
accessing, by a computer system, a portal to the network (Fisher [0022]);
digitizing, by the computer system, the document (Fisher [0022]);
converting, by the computer system, text displayed by the document to machine encoded text (Fisher [0022]);
uploading, by the computer system, the tagged document to the network (Fisher [0032]-[0038]).
However, Fisher does not explicitly teach 
inputting, by the computer system, a natural language command instructing an upload of an document to the network 
Sanches discloses inputting, by the computer system, a natural language command instructing an upload of a document to the network (Sanches column 7 lines 35-67). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to use natural language commands to upload a document as in Sanches in the system of Fisher to reduce the specialized knowledge needed to operate the computer program.
However, Fisher and Sanches do not explicitly teach

Ozden discloses anonymizing, by the computer system, confidential patient information provided within the EOB document by redacting the confidential patient information in the EOB document said EOB document pertaining to a previous medical treatment of an existing patient, said EOB document comprising fields of identifying properties of the EOB document, said identifying properties related to the existing patient and to the medical treatment of the existing patient (Ozden column 2 lines 25-39, column 8 lines 56-67 and column 20 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to anonymize medical data as in Ozden in the system of Fisher and Sanchez to improve patient privacy while allowing sharing of information.
However, Fisher, Sanches and Ozden do not explicitly teach 
receiving, by the computer system, reward points in exchanged for the tagged EOB document
uploaded to the medical network
Wilcock discloses receiving, by the computer system, reward points in exchanged for the tagged document uploaded to the network (Wilcock claim 8). Examiner notes that the intended use of the compensation “as compensation for said uploadint the tagged EOB document to the medical network” cannot patentably distinguish the claimed subject matter from the reward points of Wilcock. See MPEP 2103.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to offer rewards as in Wilcock in the system of Fisher, Sanches and Ozden  to increase participation.
However, Fisher, Sanches, Ozden, and Wilcock do not explicitly teach tagging, by the computer system, the identifying properties of the EOB document by including, in the EOB document, specific keywords that tag the fields of the identifying properties of the EOB document.
Charlot discloses tagging, by the computer system, the identifying properties of the document by including, in the document, specific keywords that tag the fields of the identifying properties of the document (Charlot abstract). 
Making one or more properties of the identifying properties of the document available to users. (Charlot abstract).
It would have been obvious to one of ordinary skill at the time of the effective filing of the invention by Applicant to tag identifying properties of a document and include them in the document to allow a user to more quickly locate a document. 
Wilcock discloses the method wherein the step of retrieving the results of the searching step further comprises exchanging the reward points prior to viewing the prioritized list of tagged documents (Wilcock claim 8).

As to claim 4, see the discussion of claim 1, However, Fisher, Sanches Ozden, and Wilcock do not expressly teach wherein the identifying properties of the EOB document tagged by the computer system are selected from the group consisting of a service provided, condition treated, location, cost and service provider.
However these differences are only found in the non-functional information stored and accessed by the network. the identifying properties of the EOB document tagged by the computer system are selected from the group consisting of a service provided, condition treated, location, cost and service provider are not functionally related to the functions of the network. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of data as taught by Fisher, Sanches Ozden, and Wilcock because such information does not functionally relate to the information stored and accessed by the 
As to claim 5, Sanches discloses inputting, by the computer system, a natural language command (Sanches column 7 lines 35-67). 
Ozden discloses redact a selected portion of the document (Ozden column 2 lines 25-39).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to anonymize medical data as in Ozden in the using the natural language commands of Sanchez to improve patient privacy while allowing sharing of information and improve ease of use of the system
As to claim 6, Ozden discloses the method of claim 1 further comprising the step of storing the tagged EOB document to a data store of the medical network accessible to a plurality of members of the medical network, wherein the plurality of members of the medical network can download, retrieve or view the EOB document uploaded to the medical network (Ozden claim 14).
As to claim 8, Ozden discloses the method of claim 1 further comprising providing at least one support service for at least one of hosting computer-readable program code in a computer system, where the computer-readable program code in combination with the computer system is configured to implement the steps of accessing, inputting digitizing, converting, tagging, anonymizing, uploading and receiving (Ozden column 2 lines 55-64, see also the discussion of instant claim 1).
As to claim 9, see the discussion of claim 1, Ozden discloses prior to said uploading, adding, by the computer system, context information to the EOB document comprising: a description of an outcome of the previous medical treatment. (Ozden column 5 lines 57-62 and 14-20, Examiner notes that the particulars of the context information is non-functional descriptive material as claimed).
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0207631 to Fisher in view of U.S. Patent 9,219,660 to Sanches in view of U.S. Patent 7,404,007 to Wilcock et al. in view of U.S. Patent 8,527,292 to Ozden in view of U.S. Patent Charlot et al. in view of U.S. Patent Application Publication 2014/0244292 to Rosenberg et al.
As to claim 2, see the discussion of claim 1, further comprising the steps of:
inputting, by the computer system, a natural language query command  (Sanches column 7 lines 35-67). 
However, Fisher, Sanches Ozden, and Wilcock do not explicitly teach
searching, by the computer system, a data store of the medical network for tagged documents uploaded to the medical network;
prioritizing, by the computer system, results of the searching step as a function of a similarity to a patient’s medical condition; and
retrieving, by the computer system, a prioritized list of the tagged documents, the tagged documents including a descriptor of a service performed and a price for performing the service performed.
Rosenberg discloses
searching, by the computer system, a data store of the medical network for tagged documents uploaded to the medical network (Rasenberg [0096]);
prioritizing, by the computer system, results of the searching step (Rosenberg [0064], and [0102]); and
retrieving, by the computer system, a prioritized list of the tagged documents, the tagged documents including a descriptor of a service performed and a price for performing the service performed (Rosenberg [0010] [0064], and [0102] Examiner notes that the descriptor of a service and price is non functional descriptive material).
As to claim 7, see the discussion of claim 2, However, Fisher, Sanches Ozden, and Wilcock do not expressly teach wherein the prioritized list of tagged documents includes a link to a treatment timeline having a sorted list of a plurality of EOBs uploaded by a member of the medical network, wherein the sorted list is sorted by date and includes a description of a treatment of a condition and costs for treating 
However these differences are only found in the non-functional information stored and accessed by the network. wherein the prioritized list of tagged documents includes a link to a treatment timeline having a sorted list of a plurality of EOBs uploaded by a member of the medical network, wherein the sorted list is sorted by date and includes a description of a treatment of a condition and costs for treating the condition from a start of the treatment of the condition to a conclusion of the treatment of the condition are not functionally related to the functions of the network. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of data as taught by Fisher, Sanches Ozden, and Wilcock because such information does not functionally relate to the information stored and accessed by the network and merely using different content from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Response to Arguments
Applicant's arguments filed 6/1/2020 have been fully considered but they are not persuasive. 
Applicant argues that the newly added features regarding tags are not taught by the references. Applicants arguments are moot in view of new grounds of rejection.
With regard to “said rewards points being compensation to the existing patient for said making the one or more properties of the identifying properties of the EOB document available to the prospective patients…”, Examiner maintains that Wilcock teaches crediting a user with a reward for transfer of image data. The image data is functionally equivalent to a document. That the user views rewards points as being compensation for making available properties is an intended use of the rewards points, or alternatively, it describes contractual elements which are outside the scope of the claim. The combined Wilcock is provided to a third party intermediary rather than the originator of the image. However Wilcock is only relied upon for the disclosure or reward points provided in exchange for uploading data to a network. The third party is therefore analogous to the existing patient (as taught by the other references in combination). Additionally, Examiner notes that the EOB document is not “originated” by the patient - it is received from e.g. an insurance company. The patient therefore acts as an intermediary between the insurance company and the database in a similar way that the third party of Wilcock performs a downloading and uploading function. The rejection is therefore maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686